COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






EDUCATION FUTURES GROUP, LLC,
D.B.A. VISTA COLLEGE, CERTIFIED
CAREER INST., LLC, AND COMPUTER
CAREER CENTERS LP,

                            Appellants,

v.


JOANNE MARTINEZ, 

                            Appellee.

§
 
§
 
§
 
§
 
§
 
 § 

 §


No. 08-11-00196-CV

Appeal from the

120th Judicial District Court
of El Paso County, Texas 

(TC# 2010-3649) 






MEMORANDUM OPINION

            Appellants have filed an unopposed motion to dismiss this appeal.  See Tex.R.App.P.
42.1(a)(1).  The motion is granted, and the appeal is dismissed.  Costs of appeal are assessed
against Appellants.  See Tex.R.App.P. 42.1(d).


November 21, 2011
CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., River, and Antcliff, JJ.